A. JOHNSON, Vice Presiding Judge,
Dissenting.
T1 The Oklahoma Legislature enacted the Youthful Offender Act in 1994 and incorporated it into the Oklahoma Statutes at 10 O.S. §§ 7306-2.1 to 3.1.1 As recently as 2008, section 7306-2.10(G) of the Act permitted a trial court judge to sentence a juvenile as a youthful offender and commit him or her to serve a sentence in the custody of the Office of Juvenile Affairs until the offender reached age 21.2 In 2008, the Legislature amended the Youthful Offender Act by eliminating section 7306-2.10(G) and its 21 year age provision.3 At the same time it repealed *739section 7306-2.10(G), the Legislature amended section 7306-2.9 4 to provide that a youthful offender could be placed in the custody of the Office of Juvenile Affairs only until he or she attains the age of 18 years five months. It is this statutory provision, section 7306-2.9, and its 18 year five month age limit, that is at issue here.5
1 2 Title 10 0.8.8upp.2008, § 78306-2.9 now provides:
If an individual sentenced as a youthful offender attains cighteen (18) years of age prior to the expiration of the sentence, such individual shall be returned to the sentencing court. At that time, the sentencing court shall make one of the following determinations:
a. whether the youthful offender shall be returned to the Office of Juvenile Affairs to complete a treatment program provided that the treatment program shall not exceed the youthful offender's attainment of eighteen (18) years of age and five (5) months.
b. whether the youthful offender shall be placed in the custody of the Department of Corrections,
c. whether the youthful offender shall be placed on probation with the Department of Corrections, or d. whether the youthful offender shall be discharged from custody.
(Emphasis added). There is no ambiguity in this statute; its text is clear. There is no room for judicial interpretation or construction. The Legislature has directed that an individual sentenced as a youthful offender and placed with the Office of Juvenile Affairs may not remain in the custody of the Office of Juvenile 'Affairs beyond the age of 18 years and five months. According to the plain language of this provision, when a youthful offender reaches the age of 18 years and five months, a trial court must: (1) transfer the offender to the Department of Corrections to serve the remainder of his or her sentence; or (2) place the offender on probation with the Department of Corree-tions; or (8) discharge the offender from custody.
3 In this instance, KM.C. committed the charged offenses at the age of 17 years and two months. At the time the trial court granted the State's motion to try and sentence K.M.C. as an adult, KM.C. was 17 years and five months old. At the hearing on the State's motion, the Office of Juvenile Affairs reported to the trial judge that K.M.C.'s rehabilitation program would require 18 months of in-custody treatment and 6 to 9 months of aftercare. Finding, in essence, that KM.C. could not complete an 18 to 27 month treatment program in the nine months remaining until he attained the age of 18 years and five months, and considering the consequent effect on public safety, the trial judge refused to treat KM.C. as a youthful offender and determined that he would be tried as an adult. There was no abuse of discretion here. The judge's discretion was clearly cabined by an unambiguous legislative directive and no other result was possible.
T4 In remanding the case to the district court with direction to treat KM.C. as a youthful offender, however, this Court effec*740tively directs the district court to issue an order requiring the Office of Juvenile Affairs to retain custody of K.M.C. and-if he be conviected-keep him in a treatment program for at least 1 ! years beyond the 18 year five month age limit established by clear direction of the Legislature. By directing the district court to ignore the 18 year five month age limit, the majority rewrites seetion 7306-2.9 by striking its age limit and does so without any clear finding that the age limit is unconstitutional on its face or unconstitutional as applied to K.M.C. individually. Nor does the majority find that the age limit is in direct and irreconcilable conflict with any other statutory provision,6 or that its application constitutes a miscarriage of justice. In the absence of any such findings, this decision to reverse the Judgment of the trial court is not only wrong as a matter of law, but it also exceeds this Court's statutory mandate.7 I respectfully dissent.

. The Youthful Offender Act, as codified in the Oklahoma Statutes, was renumbered as 10A O.S. § 2-5-201-2-5-301 by Laws 2009 HB 2029, c. 234, § 188, eff. May 21, 2009. For clarity and simplicity, however, I refer to the pre-2009 numbering scheme.


. Title 10 O.S. § 7306-2.10 was renumbered as 10A O.S. § 2-5-210 by Laws 2009 HB 2029, c. 234, § 188, eff. May 21, 2009.


. Prior to its rescission in 2008, 10 O.S.Supp. 2007, § 7306-2.10(G) stated:
Under no circumstance shall any youthful offender or other person remain in, or be deemed to be in, the custody or under the supervision of the Department of Juvenile Justice beyond the date of his or her eighteenth birthday without a court-ordered extension of jurisdiction properly made and granted as provided by law, and in such cases no youthful offender shall remain in, or be deemed to be in, the custody or under the supervision of such Department for more than one-year inter*739vals with the maximum term of jurisdictional extension terminating on or before the person's twentieth birthday; provided, however, at such time as a separate facility for youthful offenders has been established, constructed and is operational and a motion has been properly made and granted for a one-year renewal of a previous order for extension of jurisdiction, in such case only shall the maximum term of jurisdiction terminate on or before the date of the youthful offender's twenty-first birthday.


. Title 10 O.S. § 7306-2.9 was renumbered as 10A O.S. § 2-5-209 by Laws 2009 HB 2029, c. 234, § 188, eff. May 21, 2009.


. Before its amendment in 2008, 10 O.S. § 7306-2.9, contained no age limitations and stated only that:
After the hearing and consideration of the report of the presentence investigation, the court shall impose sentence as a youthful offender within the range prescribed by law for adult felony convictions except capital offenses and shall make one of the following dispositional orders regarding a youthful offender:
a. place the youthful offender under the supervision of the Office of Juvenile Affairs through its Department of Juvenile Justice, or
b. place the youthful offender in the custody of the Office of Juvenile Affairs.
10 0.$.$upp.2007, § 7306-2.9(B)(1).


. The majority only suggests, but does not expressly find, that the Legislature's 2008 enactment of the 18 year five month age limit conflicts and cannot be reconciled with its earlier enactment codified at 10 0.$.8upp.2006, § 7306-2.7a, which states in relevant parts that:
The Legislature finds that eligible sevenieen-year-olds should have the opportunity to be processed as youthful offenders as provided by law and held accountable through the various provisions of the Youthful Offender Act ... No older youth should be deemed ineligible or denied consideration as a youthful offender who is otherwise lawfully eligible based upon the age of the youth being seventeen (17) years. To deny access to an otherwise eligible older youth without cause is to circumvent the original intent of the Legislature in creating the Youthful Offender Act.
(Emphasis added). The majority opinion correctly stops short of finding a conflict between the two sections. This is necessarily so, because it is obvious the two provisions do not conflict. Specifically, when the Legislature amended § 7306-2.9 to set the 18 year five month age limit, it obviously was defining a class of otherwise lawfully eligible older youth, an option it clearly reserved to itself in § 7306-2.7a. Nevertheless, the majority finds that "to deny [K.M.C.] access to youthful offender treatment would be to circumvent the original intent of the Legislature in creating the Youthful Offender Act." Op. at 738. Unfortunately, by basing its decision on the premise that all seventeen-year-olds must be sentenced as youthful offenders regardless of the length of their treatment programs because that was the "original intent" of the legislature as manifested in § 7306-2.7a, the majority fails to explain how a 2006 legislative action purporting to state the intent of a Legislature that preceded it can bind or restrict the actions of a later sitting Legislature. That is, the majority fails to explain how an act of the 2006 Legislature may purport to declare the intent of the 1994 Legislature in order to erect the 1994 Legislature's "original intent" as an inviolate barrier through which the 2008 Legislature may not reach. This is an absurd premise upon which to effect a judicial revision to a legislative enactment.


. See 20 0.$.2001, § 3001.1 ("no judgment shall be set aside ... unless it is the opinion of the reviewing court that the error complained of has probably resulted in a miscarriage of justice, or constitutes a substantial violation of a constitutional or statutory right").